Citation Nr: 0404871	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left clavicle fracture, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for verruca on 
corona, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's claim for an increased 
evaluation for residuals of a left clavicle fracture, the 
Board notes that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or § 4.45 (2003).  It was 
further held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  The Board finds that the July 2002 VA 
examination results did not provide sufficient detail as they 
relate to the above regulations  

With regard to the veteran's claim for an increased 
evaluation for verruca on corona, the Board is of the opinion 
that the current evidence is insufficient to properly rate 
the veteran's service-connected condition. 

Specific reference is made to the portion of the new criteria 
which addresses the percentage of the body affected and the 
use of drug therapy, if any to control the condition.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
left upper extremity to determine the 
nature and severity of his service-
connected left clavicle fracture.  All 
necessary tests and studies, including 
range of motion testing reported in 
degrees of arc and X-rays studies, should 
be performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe, as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his left upper extremity and to 
make specific findings as to whether each 
complaint is related to the service-
connected left clavicle fracture.  The 
examiner is further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a)  Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected left clavicle 
fracture?

	(b)  Does the left clavicle fracture 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
clavicle fracture, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the left 
clavicle fracture, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left clavicle fracture.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his verruca on the 
corona.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review.

The examiner is also requested to comment 
on the following:  the percentage of the 
entire body affected by the verruca on 
the corona; the percentage of the exposed 
areas of the body which are affected; the 
use or nonuse of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use during the 
last 12 month period.  

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




